Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-21 are pending and presented for examination on the merit.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 14/850,742, 62/049,108, and 62/049,110, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional applications do not disclose the limitations of claims 3, 17, 19, and 20 and so these claims have an effective filing date 2, 5, 6, 9-16, 18, and 21 and, as a result, these claims have an effective filing date of 8/24/2017. Claims 1, 4, 7, and 8 have an effective filing date of 9/11/2014.

Claim Objections
Claim 1 is objected to because the word “tertiary” seems to have been mistaken for “ternary” which means having three elements. Appropriate correction is required. It is recommended that corresponding correction is made to the specficiation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites a ratio in the last two lines, but fails to specify whether the ratio is based on weight or otherwise. Similarly, claims 6 and 17 respectively recite percentages that are not clearly defined. For examination purposes, these limitations are considered 
Claim 16 recites the limitation "the oxide".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the instant claim is considered to depend on claim 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0200864 to Dai, in view of US 5,895,730 to Ritchie.
Regarding claim 1, Dai teaches a thermal battery ([0003]; Examples 1-3) comprising:
an anode of lithium alloy ([0038]); 
a metal-fluoride cathode having Ni, e.g. a cathode comprising NiF2 or NiF3 that contains the element Ni ([0039]); and 
an electrolyte composition in contact with the anode and cathode, the electrolyte comprising a ternary or quaternary mixture of salts of lithium, e.g. lithium polyphosphate (LiPO3), lithium sulfate (Li2SO4), lithium carbonate (Li2CO3) and lithium fluoride (LiF) ([0003]; [0021]; [0022]; [0037]).
Dai does not expressly teach that the ternary electrolyte composition comprises LiF-LiCl-Li2SO4.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed ternary electrolyte composition comprising LiF-LiCl-Li2SO4 in the thermal battery of Dai, motivated by the fact that Dai suggests a ternary mixture of salts of lithium ([0021]) and Ritchie teaches a combination of a first component of one or more lithium halides including lithium chloride and lithium fluoride (column 3, lines 31-34) and a second component such as lithium sulphate (column 2, lines 33-42). The skilled artisan would have obtained expected results combining known elements in a known composition. 
Regarding claim 2, Dai teaches that the lithium alloy is, e.g. LiSi alloy ([0038]).
Regarding claim 3, Ritchie teaches that the a preferred electrolyte system consists essentially of, except for incidental impurities, at least 60% by weight of the first component and the balance of up to 40% by weight of lithium sulphate (column 3, lines 31-39). A ratio of the total LiF and LiCl salts and total Li2SO4 salt would have been at least about 1.5, meeting the claimed ratio range. Since the weight percent of the lithium halides is significantly more than that of lithium sulfate, corresponding to a larger number of moles of lithium halides than lithium sulfate, an amount of the F and Cl halide 
Regarding claim 4, Dai teaches that the metal-fluoride cathode includes NiF2 ([0039]). 
Regarding claim 6, Dai teaches that the anode comprises, e.g. 10% electrolyte material ([0049]), and the cathode comprises, e.g. 20 or 25 % electrolyte material ([0045]; [0049]).
Regarding claim 15, Dai teaches that the cathode material comprises, e.g. 20 or 25 % electrolyte material ([0045]; [0049]) and that the electrolyte composition may comprise other salts or oxides ([0036]). The cathode thus contains an oxide.
Regarding claim 17, Ritchie teaches that the a preferred electrolyte system consists essentially of, except for incidental impurities, at least 60% by weight of the first component including lithium chloride and lithium fluoride and the balance of up to 40% by weight of lithium sulphate (column 3, lines 31-39). 
Although Ritchie does not expressly teach the claimed ranges of LiF, LiCl, and LiSO4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed ranges through routine experimentation and optimization, motivated by the fact that Ritchie suggests overlapping ranges for the lithium halide component including lithium chloride and lithium fluoride and the lithium sulfate component. 
Regarding claims 19 and 20, Dai teaches that thermal batteries are widely used in missiles as power sources for controlling systems ([0003]) and Ritchie teaches that the thermal batteries are particularly suited to short burst high power applications, 
providing an electronic device such as a missile having a thermal battery of claim 1 or claim 4, wherein the electrolyte composition is at a temperature so as to be a molten electrolyte; and
discharging the thermal battery to provide electricity (Ritchie column 1, lines 5-33).

Claims 1-3, 7-11, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CN102339979 to Yang et al. (translation provided by Applicant and cited for rejection), in view of Ritchie.
Regarding claim 1, Yang et al. teaches a thermal battery comprising:
an anode of lithium alloy; 
a metal-fluoride cathode having Ni, e.g. a cathode containing a metal halide active material such as CuF2 and conductive agent such as nickel powder; and 
an electrolyte composition in contact with the anode and cathode, e.g. a ternary eutectic electrolyte such as LiCl-LiBr-LiF (abstract; middle of Page 2; middle of Page 4). 
Yang et al. does not expressly teach that the ternary electrolyte composition comprises LiF-LiCl-Li2SO4.
Ritchie also relates to a thermal battery and teaches an electrolyte consisting only of a first and a second component, the first component consisting only of one or more lithium halides including lithium chloride, lithium bromide, and lithium fluoride (column 3, lines 31-34), and the second component consisting only of one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed ternary electrolyte composition in the thermal battery of Yang et al., motivated by the fact that Yang et al. suggests a ternary mixture of salts of lithium (middle of Page 4) and Ritchie teaches a combination of a first component of one or more lithium halides including lithium chloride and lithium fluoride (column 3, lines 31-34) and a second component such as lithium sulphate (column 2, lines 33-42). Furthermore, Ritchie teaches that the second component (lithium sulfate) added to the first component lowers the melting point of the electrolyte below that of the lithium halides alone, without the significant lowering of the conductivity which can be associated with electrolytes in which salts of several alkali metals are mixed, and that the second component forms a stable mixture at the operating temperature without thermal decomposition or reaction with the lithium halides of the first component (from column 2, line 43 to column 3, line 13). The skilled artisan would have obtained expected results combining known elements in a known composition.
Regarding claim 2, Yang et al. teaches that the lithium alloy is, e.g. lithium-silicon (middle of Page 4).
Regarding claim 3, Ritchie teaches that the a preferred electrolyte system consists essentially of, except for incidental impurities, at least 60% by weight of the first component and the balance of up to 40% by weight of lithium sulphate (column 3, lines 2SO4 salt would have been at least about 1.5, meeting the claimed ratio range. Since the weight percent of the lithium halides is significantly more than that of lithium sulfate, corresponding to a larger number of moles of lithium halides than lithium sulfate, an amount of the F and Cl halide anions relative to a total amount of negative ions would have been at least about 20 mol %.
Regarding claims 7 and 8, Yang et al. teaches that the conductive agent of the cathode is, e.g. a conductive carbon material such as graphite (middle of Page 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed conductive carbon in the cathode of the thermal battery of Yang et al., as both the conductive carbon material and metal powder are disclosed to be a conductive agent added to the cathode to effectively improve the electrochemical performance of the positive electrode (middle of Page 4) and so the skilled artisan would have obtained expected results combining prior art elements.
Regarding claims 9, 10, and 18, Yang et al. teaches that the conductive agent of the cathode is, e.g. nickel powder or metal particle (middle of Page 4).
Regarding claim 11, Yang et al. teaches that the cathode comprises: 70-80 wt% of the electrode active material, e.g. the metal-fluoride, and 2-4 wt % of a conductive material (near bottom on Page 3; middle of Page 4).
Regarding claim 17, Ritchie teaches that the a preferred electrolyte system consists essentially of, except for incidental impurities, at least 60% by weight of the first component including lithium chloride and lithium fluoride and the balance of up to 40% by weight of lithium sulphate (column 3, lines 31-39). 
4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed ranges through routine experimentation and optimization, motivated by the fact that Ritchie suggests overlapping ranges for the lithium halide component including lithium chloride and lithium fluoride and the lithium sulfate component. 
Regarding claims 19 and 21, Yang et al. teaches that the thermal battery supplies power to weapons and equipment (Page 2). Ritchie teaches that the thermal batteries are particularly suited to short burst high power applications, especially for missiles (column 1, lines 5-15). The prior arts envision a method of providing electricity comprising: 
providing an electronic device having a thermal battery of claim 1 or claim 18, e.g. one used in weapons and equipment, wherein the electrolyte composition is at a temperature so as to be a molten electrolyte; and
discharging the thermal battery to provide electricity (Yang Page 2).

Claims 5, 7-12, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dai and Ritchie as applied to claim 1 above, in view of Yang et al. 
Regarding claims 7-11, Dai does not expressly teach that the metal-fluoride cathode includes the claimed conductive carbon material therein as per claims 7 and 8, the claimed conductive metal particle as per claims 9 and 10, or at least 50 wt% of the metal-fluoride and at least 1 wt% of a conductive material per claim 11.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the claimed conductive carbon material or conductive metal particle in the claimed amount in the cathode of the thermal battery of Dai, as Yang et al. teaches that the conductive carbon material and metal powder can effectively improve the electrochemical performance of the positive electrode (middle of Page 4) and so the skilled artisan would have obtained expected results combining prior art elements. 
Regarding claims 5, 12, and 18, Dai teaches that the metal-fluoride cathode includes, e.g. NiF2 ([0039]).
Dai does not expressly teach that the metal-fluoride cathode includes NiF2/Ni per claims 5 and 12 or that metal-fluoride cathode includes the Ni as a conductive metal particle per claim 18.
Yang et al. also relates to a thermal battery and teaches a cathode containing a metal halide active material and a conductive agent such as nickel powder (abstract; middle of Page 2; middle of Page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Ni as a conductive metal particle in 2/Ni per claims 5 and 12.
Regarding claim 21, Dai teaches that thermal batteries are widely used in missiles as power sources for controlling systems ([0003]). Ritchie teaches that the thermal batteries are particularly suited to short burst high power applications, especially for missiles (column 1, lines 5-15). Yang et al. teaches that the thermal battery supplies power to weapons and equipment (Page 2). The prior arts envision a method of providing electricity comprising: 
providing an electronic device such as a missile having a thermal battery of claim 18, wherein the electrolyte composition is at a temperature so as to be a molten electrolyte; and
discharging the thermal battery to provide electricity (Ritchie column 1, lines 5-33; Yang Page 2).

Claims 5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dai and Ritchie as applied to claim 15 above, in view of US 2016/0079608 to Choi et al.
Regarding claim 16, Dai teaches that the cathode material comprises, e.g. 20 or 25 % electrolyte material ([0045]; [0049]) and that the electrolyte composition may comprise other salts or oxides ([0036]). The cathode thus contains an oxide.
2O5 or LiVO3.
Choi et al. also relates to a thermal battery ([0016-20]) and teaches that a cathode comprising a metal fluoride ([0039]) also contains an amount of an electrolyte ([0025]), wherein the electrolyte comprises LiVO3 as a first lithium non-halide salt (abstract; [0021]; [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an oxide such as LiVO3 as suggested by Choi et al. in the cathode of the thermal battery of Dai motivated by the fact that all of Dai and Choi et al. demonstrate that the metal-fluoride cathode comprises an amount of the electrolyte and Choi et al. teaches LiVO3 as a known element in the electrolyte. The skilled artisan would have obtained expected results combining known elements to make a known product. 
Regarding claims 5 and 14, Dai teaches that the cathode material comprises metal halides such as NiF2 ([0039]; and that the cathode material comprises, e.g. 20 or 25 % electrolyte material ([0045]; [0049]). 
Dai does not expressly teach that the metal-fluoride cathode includes NiF2/LiVO3.
Choi et al. also relates to a thermal battery ([0016-20]) and teaches that a cathode comprising a metal fluoride ([0039]) also contains an amount of an electrolyte ([0025]), wherein the electrolyte comprises LiVO3 as a first lithium non-halide salt (abstract; [0021]; [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed NiF2/LiVO3 in the cathode of Dai, motivated by the fact that both Dai and Choi et al. demonstrate that the 3 as a known element in the electrolyte. The skilled artisan would have obtained expected results combining known elements to make a known product. Once LiVO3 is provided in the NiF2 cathode of Dai as suggested by Choi et al., the cathode would have included NiF2/LiVO3.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: while Dai teaches V2O5 as a known metal oxide in a cathode of a thermal battery ([0038]) and, in another embodiment, metal fluorides such as NiF2 in a cathode ([0039]), it does not suggest combining NiF2 and V2O5 to arrive at the claimed NiF2/V2O5. No other prior arts in the field of thermal batteries teach the claimed material.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,446,853. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the conflicting patent anticipates claim 1 of the current application. 
Claims 1, 3, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 13, 14, 25, 28, and 37 of U.S. Patent No. 11,094,945 (to be issued from Application No. 14/850,716). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 14, 25, and 37 each anticipates claim 1 of the current application. Claims 11 and 13 recite the same limitations as claim 3 of the current application. Claim 28 recites the same conductive carbon material as claims 7 and 8 of the current application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859.  The examiner can normally be reached on 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Heng M. Chan/Examiner, Art Unit 1725                                                                                                                                                                                                        

/BASIA A RIDLEY/Supervisory Patent Examiner, Art Unit 1725